Citation Nr: 0518347	
Decision Date: 07/06/05    Archive Date: 07/14/05

DOCKET NO.  03-18 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an effective date prior to August 5, 2002, 
for the grant of a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).

2.  Entitlement to an increased rating for ankylosing 
spondylitis of the lumbar spine, currently evaluated as 40 
percent disabling.

3.  Entitlement to an increased rating for ankylosing 
spondylitis of the left hip, currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans





ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel


INTRODUCTION

The veteran served from June1980 to April 1985. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico, that granted the veteran entitlement 
to a TDIU, effective from August 5, 2002.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Unfortunately, remand is required in order to accord due 
process.  An RO decision dated in July 1985 granted the 
veteran service connection for left hip pain with 
intermittent sciatica and lumbosacral strain.  This 
disability was assigned a noncompensable rating, effective 
from April 3, 1985.  The veteran was notified of this 
decision and of his appellate rights by letter dated July 18, 
1995.  He did not appeal.

The next correspondence received from the veteran was a claim 
for an increased rating for his "back condition," on June 
25, 2001.  He stated that he had been diagnosed with 
ankylosing spondylitis.  On a VA Form 21-4142 received at the 
RO on November 30, 2001, the veteran indicated that his 
ankylosing spondylosis was triggered by his military service.

In May 2002, the RO assigned the veteran an increased rating 
of 20 percent for left hip pain with intermittent sciatica 
and lumbosacral strain, effective June 25, 2001, the date of 
his claim.  The RO noted that the veteran had failed to 
appear for a VA examination scheduled in conjunction with his 
claim for an increase.  The claim for service connection for 
ankylosing spondylitis was deferred pending additional 
medical evidence.  On June 13, 2002, the veteran submitted a 
notice of disagreement with the RO's May 2002 decision.  He 
stated that he never received notice of the VA examination.  
He was thereafter afforded VA examinations in August and 
October 2002.  

In an October 2002 rating decision, the RO apparently 
recharacterized the veteran's service-connected left hip pain 
with intermittent sciatica and lumbosacral strain as two 
separate disabilities.  He was assigned a 40 percent rating 
for ankylosing spondylitis of the lumbar spine effective June 
25, 2001, and a separate 20 percent rating for ankylosing 
spondylitis of the left hip, effective August 5, 2002.  

In the October 2002 rating decision, the RO also granted the 
veteran service connection for ankylosing spondylitis of the 
cervical spine, evaluated as 30 percent disabling from August 
5, 2002; ankylosing spondylitis of the thoracic spine, 
evaluated as noncompensable from August 5, 2002; ankylosing 
spondylitis of the right hip, evaluated as 20 percent 
disabling from August 5, 2002; and ankylosing spondylitis of 
the left shoulder, evaluated as 10 percent disabling from 
August 5, 2002.  His combined disability rating was 40 
percent from June 25, 2001, and 80 percent from August 5, 
2002.  He was awarded a TDIU, effective from August 5, 2002.  

As noted above, the veteran submitted a notice of 
disagreement with the May 2002 rating decision which assigned 
a 20 percent rating for his service-connected left hip pain 
with intermittent sciatica and lumbosacral strain, which has 
now been characterized as two separate disabilities - 
ankylosing spondylitis of the lumbar spine and ankylosing 
spondylitis of the left hip.  As that award was not a 
complete grant of benefits, the issue remains in appellate 
status.  See AB v. Brown, 6 Vet. App. 35 (1993).  No 
statement of the case (SOC) has been provided on this issue, 
so the appellant has not had an opportunity to perfect an 
appeal.  In a case in which a 



claimant has expressed timely disagreement in writing with a 
rating action of the RO, an appeal has been initiated, and 
the RO must issue a statement of the case, and the Board must 
remand that issue to the RO for that purpose.  See Manlincon 
v. West, 12 Vet. App. 238 (1999).  

Additionally, in his June 2003 VA Form 9 the veteran stated 
that he was appealing the decision of 1987 (presumably 
meaning the July 1985 rating decision) which assigned a "0% 
benefits."  He stated that the proper diagnosis was not 
given, and asked for reconsideration of a 50 percent 
disability rating.  The veteran appears to be raising a claim 
of clear and unmistakable error (CUE) in the July 1985 rating 
decision.

Both the increased rating and CUE claims are inextricably 
intertwined with the claim for an earlier effective date for 
a TDIU.  As the issue of CUE in the June 1985 RO rating 
decision has not been adjudicated by the RO, it is hereby 
remanded.  The claim for an earlier effective date for a TDIU 
is deferred pending the foregoing actions.  

Accordingly, this case is REMANDED for the following:

1.  Adjudicate the claim that the rating 
decision dated July 12, 1985 was based on 
clear and unmistakable error (CUE).  If the 
determination is adverse to the veteran, he 
should be provided with his appellant rights 
and given an opportunity to appeal. 
Thereafter, if he perfects an appeal on this 
issue it should be returned to the Board for 
appellate consideration.

2.  Review the claims for entitlement to an 
increased rating for ankylosing spondylitis 
of the lumbar spine, evaluated as 40 percent 
disabling, and entitlement to an increased 
rating for ankylosing spondylitis of the left 
hip, evaluated as 20 percent disabling.  The 
Board points out that effective September 23, 
2002, the criteria for evaluating 
intervertebral 



disc disease were revised.  See 67 Fed. Reg. 
at 54,349.  Then, effective September 26, 
2003, the criteria for evaluating disorders 
of the spine were amended.  See 68 Fed. Reg. 
51,454 (Aug. 27, 2003).  If the determination 
remains adverse, furnish a statement of the 
case on these issues to the veteran and his 
representative.  Notify them of the time 
limit within which an adequate substantive 
appeal must be filed in order to perfect an 
appeal of these issues and secure appellate 
review by the Board.  Thereafter, these 
issues are to be returned to the Board only 
if an adequate and timely substantive appeal 
is filed.

3.  Finally, address the issue of entitlement 
to an effective date prior to August 5, 2002, 
for the grant of a TDIU, to potentially 
include readjudicating this claim with due 
consideration of any additional evidence 
received since the time of the most recent 
supplemental statement of the case issued for 
this claim in August 2003.  If the 
determination remain adverse to the veteran, 
he and his representative should be furnished 
a supplemental statement of the case and be 
afforded a reasonable opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	P.M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004). 


